Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

37 BESEN PARKWAY, LLC, on behalf of
itself and all others similarly situated, Case No.: 15-CV-9924 (PGG)(HBP)

Plaintiff, ECF CASE

VS.

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

Defendant.

 

 

DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND
ADEQUACY OF SETTLEMENT NOTICE PLAN

I, Cameron R. Azari, Esq. declare as follows:

1. My name is Cameron R. Azari, Esq. I have personal knowledge of the matters set
forth herein, and I believe them to be true and correct.

2. Jama nationally recognized expert in the field of legal notice and I have served as
an expert in dozens of federal and state cases involving class action notice plans.

3. Iam the Director of Legal Notice for Hilsoft Notifications (“Hilsoft”); a firm that
specializes in designing, developing, analyzing and implementing large-scale, un-biased, legal
notification plans. Hilsoft is a business unit of Epiq Class Action & Claims Solutions, Inc.
(“Epiq”).

4. This declaration will describe the implementation of the Settlement Notice Plan
(“Notice Plan” or “Plan’”) for the Settlement in 37 Besen Parkway, LLC v. John Hancock Life
Insurance Company (U.S.A.), Case No. 15-CV-9924 (PGG)(HBP), in the United States District

Court for the Southern District of New York. I previously executed my “Declaration of Cameron
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 2 of 8

R. Azari, on Settlement Notice Plan,” on July 19, 2018, in which I detailed Hilsoft’s class action
notice experience and attached Hilsoft’s curriculum vitae. I also provided my educational and
professional experience relating to class actions and my ability to render opinions on overall
adequacy of notice programs.

5. The facts in this declaration are based on what I personally know, as well as
information provided to me in the ordinary course of my business by my colleagues at Hilsoft and
Epiq.

6. On November 1, 2018, the Court approved the Notice Plan as designed by Hilsoft
and appointed Epiq as the Settlement Administrator in the Amended Order Preliminarily
Approval Class Action Settlement (“Order”). In the Order, the Court conditionally certified the
following Settlement Class:

All Owners of COI Decrease Class Policies and Rider Overcharge Class
Policies.

COI Decrease Class Policies means:

[A]ll universal and variable universal life insurance policies issued by
John Hancock Life Insurance Company (U.S.A.), or its predecessors, that
state “The Applied Monthly Rates will be based on our expectations of
future mortality experience.”

Excluded from the COI Decrease Class Policies are: (i) policies that
disclose factors on which "Applied Monthly Rates will be based" other
than or in addition to "expectations of future mortality experience"; and
(11) Flex V2 Policies.

Rider Overcharge Class Policies are a specific list of 183 policies
identified by policy number as exhibit B of the Agreement.

Excluded from the Settlement Class are: a. all Owners that submit a
timely and valid written request to be excluded from the Settlement Class;
b. Class Counsel and their employees; c. the judge presiding over the
Action and the staff and immediate family of such judicial official.
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 3 of 8

7. The Federal Rules of Civil Procedure Rule 23 directs that the best notice practicable
under the circumstances must include “individual notice to all members who can be identified
through reasonable effort.”! The Notice Plan satisfies this requirement. The Notice Plan provided
for individual mailed notice to all Settlement Class Members who were reasonably identifiable.
In my opinion, providing individual notice to the Settlement Class satisfied the requirements of
due process, including its “desire to actually inform” requirement.”

CAFA Notice

8. As described in the attached Declaration of Stephanie J. Fiereck, Esq. on
Implementation of CAFA Notice,” dated August 3, 2018 (“Fiereck Declaration”), on July 30,
2018, as required by the federal Class Action Fairness Act of 2005 (CAFA), 28 U.S.C. § 1715,
Epiq sent a CAFA notice packet (or “CAFA Notice”) to 57 federal and state officials. The CAFA
Notice was mailed by certified mail to 56 officials, including the Insurance Commissioner of each
of the 50 states, the District of Columbia and the U.S. Territories. The CAFA Notice was also sent
by United Parcel Service (“UPS”) to the Attorney General of the United States. The Fiereck
Declaration is included as Attachment 1.

Individual Notice — Direct Mail

9. On August 9, 2018, Epiq received a comprehensive file with Settlement Class
Member data as reflected in Defendant’s records. The file contained names, addresses and policy
information for 79,033 unique policies (some policies had more than one policy owner). A Notice

was sent to each unique policy owner name and address. Prior to mailing Epiq performed a search

 

1 FRCP 23(c)(2)(B).

2 “But when notice is a person’s due, process which is a mere gesture is not due process. The means employed must
be such as one desirous of actually informing the absentee might reasonably adopt to accomplish it. The
reasonableness and hence the constitutional validity of any chosen method may be defended on the ground that it is
in itself reasonably certain to inform those affected...” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
315 (1950).
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 4 of 8

through LexisNexis’ Deceased Database to identify deceased Settlement Class Members and if
deceased, Epiq updated the Settlement Class Member’s record to “Estate of [Deceased Settlement
Class Member Name]”.

10. Prior to mailing, all mailing addresses were checked against the National Change of
Address (“NCOA”) database maintained by the USPS.* Any addresses that were returned by the
NCOA database as invalid were updated through a third-party address search service. In addition,
the addresses were certified via the Coding Accuracy Support System (“CASS”) to ensure the
quality of the zip code, and verified through Delivery Point Validation (“DPV”) to verify the
accuracy of the addresses. This address updating process is standard for the industry and for the
majority of promotional mailings that occur today.

11. On December 21, 2018, Epiq sent 83,961 Class Notices via United States Postal
Service (“USPS”) First Class Mail. Additionally, a Class Notice is mailed via first-class mail to
all persons who request one via the toll-free telephone number. The Class Notice can also be
downloaded from the Case Website.

12. The return address on the Class Notice is a post office box maintained by Epiq. As
of January 17, 2019, Epiq has received 11,005 undeliverable Class Notices. Epiq is currently in
the process of re-mailing Class Notices for addresses corrected through the USPS and for
undeliverable Class Notices, which require additional public record research to find a new address
using a third-party lookup service (“ALLFIND”, maintained by LexisNexis). Upon successfully
locating better addresses, Class Notices are promptly re-mailed. As of January 17, 2019, address

updates have resulted in the re-mailing of 461 Class Notices. Address updating and re-mailing of

 

3 The NCOA database contains records of all permanent change of address submissions received by the USPS for the
last four years. The USPS makes this data available to mailing firms and lists submitted to it are automatically updated
with any reported move based on a comparison with the person’s name and known address.
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 5of8

undeliverable Class Notices is ongoing and will continue through the Final Approval Hearing. A
copy of the Class Notice is included as Attachment 2.

13. As of January 17, 2019, Epiq has mailed Notices to 83,961 Settlement Class
Members, with Notice to 10,391 unique, likely Settlement Class Members currently known to be
undeliverable. In my experience, this approximate 88% deliverable rate to identified likely
Settlement Class Members meets the expected range and is indicative of the extensive address
research, updating and re-mailing protocols used.

Case Website, Toll-free Telephone Number and Postal Mailing Address

14. On December 21, 2018, a dedicated website was established for the Settlement with
an easy to remember domain name (www.JohnHancockCOIClassAction.com). Settlement Class
Members can obtain detailed information about the case and review documents including Class
Notice, Settlement Agreement, Complaint, Preliminary Approval Order and answers to frequently
asked questions (FAQs). The Case Website address was displayed prominently on the Class
Notice.

15. As of January 17, 2019, there have been 1,305 unique visitors to the Case Website
and over 9,967 website pages presented.

16. On December 21, 2018, a toll-free telephone phone number (1-855-367-5404) was
established to allow Settlement Class Members to call for additional information, listen to answers
to FAQs and request that a Class Notice be mailed to them. The toll-free telephone number is
available 24-hours a day, 7-days a week. The toll-free telephone number was displayed
prominently on the Class Notice.

17. As of January 17, 2019, the toll-free telephone number has received 236 calls

representing 751 minutes of use.
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 6 of 8

18. A post office box was also established to allow Settlement Class Members to contact
the Settlement Administrator by mail with any specific requests or questions, including requests
for exclusion.

Exclusions and Objections

19. The deadline for Settlement Class Members to request exclusion from the Settlement
or object to the Settlement is February 4, 2019. As of January 17, 2019, Epiq has received three
requests for exclusion. As of January 17,2019, Epiq has received no objections to the Settlement.
When the February 4, 2019, exclusion request and objection deadline passes Epiq will update the
parties with the final counts for requests for exclusion and objections.

SETTLEMENT ADMINISTRATION EXPENSES

20. Settlement Administration Expenses include all fees, costs and expenses incurred by
Epiq as the Settlement Administrator. Settlement Administration Expenses include: data
sanitation and standardization, printing and postage for mailing and re-mailing Class Notices,
website and toll-free line development and maintenance, contact center service agents, handling
Class Member correspondence, settlement distribution and fund management, and escheatment
for non-negotiated payments. As of January 17, 2019, $133,654.29 has been incurred for
Settlement Administration services performed by Epiq.

CONCLUSION

21. In class action notice planning, execution, and analysis, we are guided by due
process considerations under the United States Constitution, by state and local rules and statutes,
and further by case law pertaining to notice. This framework directs that the notice program be
designed to reach the class and, in a settlement class action notice situation such as this, that the

notice or notice program itself not limit knowledge of the availability of benefits—nor the ability
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 7 of 8

to exercise other options—to class members in any way. All of these requirements were met in
this case.

22. The Notice Program provided the best notice practicable under the circumstances of
this case, conformed to all aspects of the Federal Rules of Civil Procedure Rule 23, and comported
with the guidance for effective notice articulated in the Manual for Complex Litigation 4th.

23. The Notice Plan schedule afforded enough time to provide full and proper notice to
Settlement Class Members before any opt-out and objection deadlines.

I declare under penalty of perjury that the foregoing is true and correct. Executed

Ve.

Cc amerdn Azari

January 18, 2019, at Beaverton, Oregon.
Case 1:15-cv-09924-PGG-HBP Document 147 Filed 01/18/19 Page 8 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

37 BESEN PARKWAY, LLC, on behalf of itself
and all others similarly situated,

Civil Action No. 15-cv-9924

DECLARATION OF SERVICE
Plaintiff,

VS.

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

Defendant.

 

—— OSS“ SS

 

I, Glenn C. Bridgman, declare:

1. Iam over eighteen years of age, I am not a party to this action, and I am an
employee with the law firm of Susman Godfrey L.L.P., in the Los Angeles, California office.

2. My business address is 1900 Avenue of the Stars, Suite 1400, Los Angeles,
California 90067.

3. On January 18, 2019, I served a copy of the aforementioned document via the
court’s CM/ECF system upon the following:

Alan Borden Vickery Joseph Fields Kroetsch
avickery@bsfllp.com jkroetsch@bsfllp.com

John Francis La Salle, HI Motty Shulman

jlasalle@bsfllp.com mshulman@bsfllp.com

Yotam Barkai BOIES, SCHILLER & FLEXNER LLP
ybarkai@bsfllp.com 333 Main Street

BOIES, SCHILLER & FLEXNER LLP Armonk, NY 10504

575 Lexington Avenue, 7th Floor T: 914 749 8200

New York, NY 10022 F: 914 749 8300

T: 212 446 2300
F: 212 446 2350
Attorneys for Defendant,
John Hancock Life Insurance Company (U.S.A.)

I declare under penalty of perjury that the foregoing is true and correct.
Dated: January 18, 2019, at Los Angeles, California.

/s/ Glenn C. Bridgman
Glenn C. Bridgman

 

6321156v1/015039
